 

     
 

 

ite ee
[us Pay sys
UNITED STATES DISTRICT COURT i

SOUTHERN DISTRICT OF NEW YORK me WENT
SEAT PARA
Ag f

 

Torr tr ttt tn rer enn x [r SPY
LISA J. PADILLA, [p. PK? ¢. ALLY FILED |
DATE > Wir
Plaintiff, =) irae |
-against- : ORDER
SACKS AND SACKS, LLP; KENNETH SACKS; 19 Civ. 10021 (GBD)
EVAN SACKS; and DEVON REIFF,
Defendants. :
—en eee eee ee ew ewe ewe eee eee ee ee ee eee x

GEORGE B. DANIELS, United States District Judge:

Defendants’ request for an adjournment of the initial conference and for an extension of
time to comply with the Southern District of New York’s Alternative Dispute Resolution program
of mediation, (ECF No. 24), is GRANTED.

The initial conference is adjourned from February 19, 2020 to March 18, 2020 at 9:30 am.

The parties shall produce the information specified in the Discovery Protocols by March
16, 2020.

The parties shall participate in a mediation session by April 16, 2020.

Dated: New York, New York

January 27, 2020
SO ORDERED.

Grazag, EB Dmnaks

GEpR B. DANIELS
ted States District Judge

 
